F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            NOV 1 2001
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                  Clerk


    BETTY DOVE WRIGHT,
    asrthe
            Plaintiff-Appellant,

    v.                                                   No. 01-1116
                                                     (D.C. No. 00-CV-699)
    JOHN MATTHEW STROHMAN,                                 (D. Colo.)
    South Dakota Assistant Attorney
    General, in his individual and official
    capacity,

                 Defendant-Appellee.


                              ORDER AND JUDGMENT          *




Before HENRY , PORFILIO , and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Appellant Betty Dove Wright appeals the district court’s dismissal of her

civil rights complaint on grounds of absolute immunity. She asserts that appellee

and his counsel have misrepresented the law and the facts in this case in order to

defraud the court and intentionally deprive her of her rights. She contends that

South Dakota has consented to be sued here in light of appellee’s alleged

intentional misconduct.

      We have jurisdiction over this appeal by virtue of 28 U.S.C. § 1291. Our

review of the district court’s dismissal of appellant’s complaint pursuant to Fed.

R. Civ. P. 12(b)(6) is de novo . Sutton v. Utah State Sch. for the Deaf & Blind   ,

173 F.3d 1226, 1236 (10th Cir. 1999). After careful review of the entire record

on appeal, including all pleadings and briefs before this court, and after

consideration of the applicable law, we conclude that the district court correctly

decided this case.

      Appellee moves for sanctions against appellant for costs and fees in

defending this appeal and for filing restrictions against appellant pursuant to Fed.

R. App. P. 38, 28 U.SC. § 1651(a), and the court’s inherent power to impose

sanctions. We agree with appellee that appellant’s arguments on appeal are

frivolous. Nonetheless, this is appellant’s first appeal to this court and we decline

to grant appellee’s motion for sanctions at this time. As did the district court,

however, we warn appellant against filing future frivolous appeals in this court


                                           -2-
concerning matters that have already been litigated in her numerous suits in

connection with her 1988 arson conviction.

      The judgment of the United States District Court for the District of

Colorado is AFFIRMED.



                                                   Entered for the Court



                                                   Robert H. Henry
                                                   Circuit Judge




                                        -3-